Citation Nr: 1139346	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-37 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, has been received.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 22, 1977 to February 3, 1977.  He was discharged honorably.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by which the RO denied the Veteran's claim.

The RO previously denied service connection for a psychiatric disorder by a February 1996 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  A previously decided claim may not be reopened in the absence of new and material evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Regardless of RO action, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  Id.  

In July 2011, the Veteran testified at a hearing before the undersigned via video teleconference.  A transcript of the hearing has been associated with the claims file.

The veteran waived initial RO consideration of evidence that has not been reviewed by the RO, to include evidence submitted in conjunction with his hearing before the undersigned.  38 C.F.R. § 20.1304 (c) (2010).  

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  By February 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder; although he was sent notice of the RO's decision, the Veteran did not file a timely appeal regarding that decision.

2.  The evidence associated with the claims file subsequent to the February 1996 rating decision is not duplicative of evidence previously of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder


CONCLUSIONS OF LAW

1.  The February 1996 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 1103 (2010).

2.  Since the final February 1996 rating decision, new and material evidence has been received to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The Board has reopened the claim, but further action must be taken before a decision regarding service connection is made.  At this juncture, the Board is assuming that any error committed with respect to either the duty to notify or the duty to assist was harmless.  Compliance with VCAA will be discussed when the issue of entitlement to service connection for a psychiatric disorder is again before the Board.

Discussion

Generally, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).  Further, if a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after service when all of the evidence establishes that the disease was incurred in service.  Id.

In a February 1996 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a psychiatric disorder because new and material evidence to reopen the claim, which had been previously denied, had not been received, and because new treatment for a mental disorder had not been shown.  Previously, the claim was denied on the basis that the Veteran's disability was developmental in nature.  The Veteran was provided notice of the decision and of his appellate rights the following month.  He did not initiate an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2010) (the procedures for appealing unfavorable RO determinations to the Board).  Therefore, the February 1996 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Because the February 1996 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that decision to determine whether the Veteran's claim of service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).)

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1996 rating decision consisted of the service treatment records showing no complaints of a psychiatric nature on entry and no findings of a psychiatric disorder pursuant to the induction medical examination report as well as a suicide attempt only a few days after the start of service.  In the report of medical history for separation, the Veteran indicated depression and excessive worry, loss of memory, and nervous trouble.  The separation examination report reflected a psychiatric abnormality.  That report reflected a suicide attempt two days after entry into service and "depression since induction."  The Board notes that a psychiatric evaluation performed in service indicated that the Veteran was immature and that he was suicidal and suffering from an acute situational maladjustment.  

Also of record was documentation related to a psychiatric admission in August 1980 due to bizarre behavior and PCP usage the day before admission.  The diagnosis  was organic mental disorder that was substance induced.  Also of record were reports dated in 1982 and 1986 regarding substance abuse and related mental problems.  

Evidence received subsequent to the February 1996 rating decision consists of mental health treatment reports indicating a history of relatively petty criminal behavior and accompanying prison terms along with mental health treatment records reflecting a history of drug and alcohol abuse and various psychiatric diagnoses to include panic disorder, bipolar disorder, and posttraumatic stress disorder, major depressive disorder.  The newly added evidence contains several professional opinions linking the onset of the Veteran's psychiatric problems to service.  For example, in an April 2008 report, NAM, M.D. opined that there was no evidence of a developmental abnormality before service and that psychiatric problems were absent before enlistment and that the Veteran's current psychiatric symptomatology was due to his brief period of service.  The Veteran himself testified that his psychiatric problems started when he was verbally abused in service.  

The Board has reviewed the evidence since the February 1996 rating decision and has determined that it is new.  It is also material because it relates to unsubstantiated facts necessary to substantiate the claim, including whether the Veteran's current psychiatric problems are related to his brief time in service.  

The Board finds that the newly added evidence relates to unestablished facts necessary to substantiate his claim of entitlement to service connection for a psychiatric disorder.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the claim is granted.


REMAND

For a variety of reasons, a remand is necessary.  First, the Board notes that it appears that Social Security Administration (SSA) records connected to a claim for SSA disability benefits exist.  Because they are relevant herein, they must be associated with the record.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

As well, because there is now private medical evidence indicating a possible relationship between the Veteran's current psychiatric disorders and service, a VA examination must be scheduled to determine the precise psychiatric disabilities from which the Veteran suffers and for a substantiated opinion regarding the etiology of all psychiatric diagnoses rendered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Obtain from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If no such records exist, the RO should place appropriate documentation in the claims file showing that such records do not exist.

2.  Schedule the Veteran for an appropriate VA examination to determine the diagnosis of all psychiatric disorders that are present.  All necessary tests should be performed and the claims file reviewed.  Furnish the examiner with a complete and accurate account of the Veteran's claimed stressor(s) from his service.  If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service.

A complete explanation should be given for all opinions and conclusions expressed.  The claims file, including a copy of this remand should be made available to the examiner before the examination, for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.

3.  Review the record and ensure that all the above actions are completed.  When the RO/AMC is satisfied that the record is complete and the examination is adequate, the claim should be readjudicated.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claim should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


